            Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 1 of 19



                              UNITED STATES DISTMCT COURT
                            FOR THE DISTRICT OF CONNECTICUT


LARRY A. ARNOLD,

               Plaintiff,

      V.




PRAXAIR, INC.; PRAXAIR PENSION
PLAN,
                                             Case No.
               Defendants.




COMPLAINT FOR RECOVERY OF ERISA^LAN BENEFITS; ENFORCEMENT AND
CLARIFICATION OF RIGHTS^ BREACH OFFIDUCIARY DUTY; PREJUDGMENT
                  INTEREST AND ATTORNEYS' FEES



                                     THE PARTIES

      1. Plaintiff Larry A. Arnold ("Plaintiff) who, at all times relevant to this

action, is a resident of the State of California, residing in Azusa, California, which

is in the County of Los Angeles. At all times relevant to this action, Mr. Arnold

was a participant and a beneficiary, as defined by the Employee Retirement

Income Security Act of 1974 ("ERISA") Section 3(7), 29 U.S.C. Section 1002(7)

and Section 3(8), 29 U.S.C. Section 1002(8), in the employee welfare benefit plan

(the "Plan") established by Mr. Arnold's employer, Praxair, Inc. ("Praxair").



      2. Praxair is a company with its primary place of business in Connecticut

and incorporated under the laws of Delaware. Praxair is the Plan Administrator for

the Plan.
            Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 2 of 19




       3. Plaintiff is informed and believes that the Plan is an employee welfare

benefit plan regulated by ERISA, established by Praxair. Pursuant to the terms and

conditions of the Plan, Plaintiff is entitled to pension benefits. The Plan is doing

business in this judicial district, in that it covers employees residing in this judicial

district.



                           JURISDICTION AND VENUE

        3. ERISA Section 502(a), 29 U.S.C. Section 1132(a), authorizes

Plaintiffs claims for relief, and this Court has subject matter jurisdiction over

Plaintiffs claims pursuant to ERISA Section 502(e) and (f), 29 U.S.C. Section

1132(e) and (f) and 28 U.S.C. Section 1331.



        4. Venue lies in the District of Connecticut because the Plan includes a

fomm selection clause specifically requiring suit to be filed in this Court. Venue

also lies in this Court pursuant to ERISA Section 502(e)(2), 29 U.S.C. Section

1132(e)(2) because Defendant resides in this district, some of the breaches alleged

occurred in this district and the ERISA-govemed plan at issue was administered in

part in this district. Venue is also proper pursuant to 28 U.S.C. Section 1391(b)

because a substantial part of the events or omissions giving rise to Plaintiffs claim

occurred within this district.



                            FACTUAL BACKGROUND

        5. Plaintiff began working for Anderson Equipment Company ("AE") on

October 6, 1978. AE provided a pension plan for its employees, including

Plaintiff.
         Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 3 of 19




       6. On July 1, 1995, an affiliate ofPraxair, Altair, acquired significant

quantities ofAE's assets through an asset purchase agreement. During the

acquisition process, Altair offered employment to various AE employees,

including Plaintiff. Altair required experienced employees, like Plaintiff, to

perform various tasks related to the assets acquired from AE. Because of this

need, Altair had an incentive to make valuable offers to AE employees, like

Plaintiff.



       7. Plaintiff accepted a position with Altair. During this time, numerous

AE employees, including Plaintiff, were informed that the time they had worked

for AE would be credited towards their pension benefits with the Plan.



       8. In 1997, Praxair Distribution, Inc. ("PDI"), an affiliate ofPraxair, and

Altair merged. PDI offered Altair employees, including Plaintiff, the opportunity

to continue participating in the Plan or begin acquiring retirement benefits with

PDI. Plaintiff elected to continue participating in the Plan.



       9. On July 5, 2005, Plaintiff suffered a heart attack. Doctors inserted a

stent into Plaintiffs main artery. His doctors recommended that he seek

permanent disability leave. Plaintiff chose to continue working in order to better

provide for his financial future. In part, he sought to increase his pension benefits

with the Plan.



       10. In 2009, Defendants sent Plaintiff a Pension Benefits Summary. This

summary provided Plaintiff with an estimation of his pension benefits if he retired

on October 1, 2010. This estimation based its calculations on 31.92 years of
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 4 of 19




service, a calculation which relied upon Plaintiff having begun to earn credit

towards his retirement in 1978, when he began working for AE.



      11. On January 31, 2014, Defendants sent Plaintiff an Application for

Retirement Benefits. This application reflected that Plaintiff would have 35.33

years of service credited towards his pension benefits as of February 28, 2014.

Again, the calculations relied upon Plaintiff having begun earning credit towards

his retirement in 1978. Plaintiff still had the option to continue working and

increase his pension benefits under the Plan. If he had known that he would not be

credited for 35.33 years of ser/ice, he would have elected to keep working to

increase his pension benefits and guarantee a more financially secure retirement for

him and his wife.



      12. In reliance upon the information provided to Plaintiff by Defendants,

Plaintiff retired on February 28, 2014. As part of his retirement, Plaintiff elected a

50% Joint and Survivor Annuity with monthly payments of $1,571.97.



      13. In 2017, Defendants sent Plaintiff a notice titled "Important Praxair

Pension Plan Information." It explained that effective December 1, 2017, the plan

was going to be administered by Aon Hewitt. The notice further stated that:


      The transition to Aon Hewitt will not affect your Praxair Pension Plan
      payment, just the way that you access your pension account
      information. The amount and timing of your pension plan payment
      will remain the same. So will the way you receive your payment,
      whether this is by check or direct deposit to your bank account.
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 5 of 19




      14. After paying Plaintiff pension benefits for nearly four years, on

January 26, 2018, Praxair's Associate Director of Retirement Plans sent a letter to

Plaintiff stating that his pension had thus far been improperly calculated. The

letter explained that starting August 1, 2018, Defendants would cease paying

Plaintiff $1,571.97 in monthly pension benefits and, instead, would commence

paying Plaintiff $837.21 in monthly pension benefits.



      15. In the January 26, 2018 letter, the Associate Director stated that AE

had not been purchased in its entirety. Only certain assets had been acquired. The

acquired assets and obligations did not include the obligations ofAE's pension

plan and, therefore, the time working for AE did not count towards Plaintiffs

pension with Praxair. The letter concluded that Plaintiffs years of service had

been inaccurately calculated in all prior correspondence and payments.



       16. On Febmary 27, 2018, Plaintiff sent a letter to Defendants challenging

their decision to reduce Plaintiffs monthly pension benefits. In the February 27,

2018 letter. Plaintiff argued that, in fact, Praxair had fully acquired AE and,

therefore, was required to include Plaintiffs time working for AE in the

calculations of his pension benefits under the Plan.



       17. In his February 27, 2018 letter, Plaintiff further listed numerous

significant moments when Praxair had calculated Plaintiffs employment with

Praxair as beginning in 1978. These moments included a letter giving Plaintiff a

bonus for 25 years of service, an engraved award documenting 30 years of service

and various letters from Praxair.
         Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 6 of 19




      18. In a letter dated March 26, 2018, Defendants responded to Plaintiffs

February 27, 2018 letter. Defendants stated that they were treating the February

27, 2018 letter as a claim for benefits under the Plan.



      19. In an April 12, 2018 letter, Defendants reaffirmed their determination

that Plaintiff was only entitled to $837.21 in monthly pension benefits (the

"Denial"). Defendants first stated that, contrary to Plaintiffs assertion in the

February 27, 2018 letter, AE remained an independent company until it was

dissolved in 2002. Defendants further asserted that they had never assumed the

obligations of the AE pension plan. Finally, they explained that for all other

purposes, Defendants acknowledged Plaintiffs years of service under AE. They

simply did not acknowledge them when calculating pension benefits. Defendants

concluded that the previous figure of $ 1,571.97 had been based on an

administrative error that needed to be corrected.



      20. On May 15, 2018, Plaintiff appealed the April 12, 2018 denial (the

"Appeal"). In the Appeal, Plaintiff relied upon Mullins v. Pfizer, Inc., 23 F.3d 663

(2d Cir. 1994), Bixler v. Central Pennsylvania Teamsters Health and Welfare

Fund, 12 F.3d 1292 (3d Cir. 1993), and 29 U.S.C. Section 1104(a)(l) to explain

that an ERISA plan fiduciary has a duty not to misinform beneficiaries and that the

failure to pay Plaintiff $1,571.97 in monthly pension benefits would be a breach of

Praxair's fiduciary duty.



       21. In a letter dated July 12, 2018, Defendants denied the Appeal (the

"Denial of Appeal"). The Denial of Appeal first focused on the language of the

Plan to conclude that the Plan only provided for service credit towards pension
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 7 of 19




benefits under certain circumstances, none of which were satisfied in the case of

former AE employees.



      22. The Denial of Appeal further stated:


      As a fiduciary of the Plan, the Committee is also required under
      ERISA to discharge its duties with respect to the Plan solely in the
      interest of its participants and beneficiaries and for the exclusive
      purpose of providing Plan benefits and defraying the reasonable
      expenses of administering the Plan. ERISA section 404(a)(l)(A). The
      Plan's terms govern how benefits are calculated and the Committee is
      required to enforce those terms. When an administrative error results
      in the Plan being operated in a way that is inconsistent with its written
      terms, the Committee is required to correct such administrative errors
      in order to safeguard the Plan's assets for the payment of benefits to
      Plan participants and beneficiaries. Accordingly, the Committee
      rejected your assertion that the Plan must continue to pay Mr. Arnold
      a pension benefit in excess of the benefit to which he is entitled under
      the terms of the Plan, and which is based on an erroneous calculation.
      Mr. Arnold's benefit will be adjusted beginning August 1, 2018, as
      previously communicated.



      23. The Denial of Appeal further emphasized that any

miscommunications were devoid of any "intent or motivation to 'deceive.'"



      24. This emphasis on the intent of the miscommunications is improper as

the intent behind the miscommunications is irrelevant. See Bell v. Pfizer, 499

F.Supp.2d 404, 410 (S.D.N.Y. 2007) ("[A]n employer's conduct need not rise to

the level of knowing misrepresentation or lies in order to constitute a breach of its

fiduciary duties under ERISA."). "Rather, as the Second Circuit has held,

fiduciary duties can also be breached by material omissions and by negligent

material misrepresentations." Id. at 410-11 (citing Estate ofBecker v. Eastman
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 8 of 19




Kodak Co., 120 F.3d 5, 10 (2d Cir. 1997), and Devlin v. Empire, 274 F.3d 76, 88

(2d Cir. 2001)).


      25. The Denial of Appeal also states that "The Committee also noted that

Mr. Arnold's 2014 Application specifically included a disclaimer stating, "Please

note: These are estimated amounts and subject to revisions based on changes in

your personal data." (Emphasis in original.)



      26. Whereas the Application did include such language, to reduce

Plaintiffs pension benefits by nearly half is far from a minor revision. In fact, if

such revisions are permissible, no statement made by Defendants can ever be

trusted since they are all "subject to revisions." Defendants took it upon

themselves to inform Plaintiff of the value of his pension benefits, and they had a

fiduciary duty to be truthful and careful when they made representations to him.

"The ultimate inquiry is whether there is a substantial likelihood that the

affirmative misrepresentation would mislead a reasonable employee in making an

adequately informed decision about if and when to retire." Ballone v. Eastman

Kodak Co., 109 F.3d 1 17, 122-123 (2d Cir. 1997) (internal quotations and citations

omitted). Plaintiff reasonably relied upon Defendants' affirmative statements, and

Praxair breached its fiduciary duties by carelessly providing Plaintiff with

misinformation.



      27. The Denial of Appeal concluded by noting that Plaintiff "has the right

to bring a civil action under Section 502(a) of the Employee Retirement Income

Security Action of 1974, as amended (ERISA)."
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 9 of 19




                           FIRST CLAIM FOR RELIEF

 To Recover Benefits, Attorneys' Fees, Pre-Judgment and Post-Judgment Interest

           under ERISA Plan - 29 U.S.C. Sections 1132(a)(l)(B), (g)(l)
                           (Plaintiff against all Defendants)



      28. Plaintiff incorporates by reference each of the foregoing paragraphs of

this complaint, as though fully set forth herein.



      29. ERISA Section 502(a)(l)(B), 29 U.S.C. Section 1132(a)(l)(B),
permits plan beneficiaries, like Plaintiff, to bring a civil action to recover benefits

due to him under the terms of a plan, to enforce his rights under the terms of a plan

and/or to clarify his rights to future benefits under the terms of a plan.



       30. ERISA Section 204(g), 29 U.S.C. Section 1054(g) prohibits decreases

in accrued benefits as a result of plan amendments. See also 26 C.F.R. § 1.41 l(d)-

4.




       31. Praxair employed Plaintiff, and, through his employment, Plaintiff

acquired a benefit under the Plan.



       32. Plaintiff is entitled to $1,571.97 in monthly pension benefits. As of

August 1, 2018, Defendants have failed to pay Plaintiff all the pension benefits to

which he is entitled. As of June 1, 2019, Defendants owe Plaintiff $7,347.60 in

back pension payments in addition to all appropriate interest. Plaintiff is also

entitled to his full pension benefits of $1,571.97 per month starting June 1, 2019

and each month thereafter. By reducing Plaintiffs pension benefits, and by related
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 10 of 19




acts and omissions, Defendants violated, and continue to violate, the terms of the

Plan and Plaintiffs rights thereunder.



      33. Defendants failed to follow ERISA's claims-processing requirements,

failed to follow Department of Labor Regulations and failed to conduct a "full and

fair review" of the claim denial, as required by 29 U.S.C. Section 1133(2). Thus,

even if the Plan vests discretion in Praxair to make benefit determinations, no

deference is warranted with regards to Praxair's handling of this claim. See

Booton v. Lockheed Med. Benefit Plan, 110 F.3d 1461, 1465 (9th Cir. 1997);

Jebian v. Hewlett-packard Co. Emp. Benefits Org. Income Prot. Plan, 349 F.3d

1098, 1105 (9th Cir. 2003) ("When decisions are not in compliance with regulatory

and plan procedures, deference may not be warranted.").



      34. Plaintiff is informed and believes, and on that basis alleges, that

Praxair is both a funding source and claims fiduciary of the Plan, and thus has a

structural conflict of interest. Therefore, even assuming that the Plan vests any

discretion in Praxair to make benefit determinations, review of such determinations

by this Court must take into consideration all relevant facts and circumstances in

determining if there is an abuse of discretion.



       35. A "prudent person" standard is imposed on ERISA fiduciaries. See 29

U.S.C. § 1104(a)(l)(b). A "fiduciary" is also under a duty of loyalty and care to

the participants and beneficiaries of the Plan. See 29 U.S.C. § 1104(a)(l). Under

ERISA: (1) a fiduciary must discharge its duties solely in the interest of plan

participants and beneficiaries and for the exclusive purpose of providing plan

benefits to them; (2) a fiduciary must act with care, skill, prudence and diligence;

and (3) a fiduciary may not act in any capacity involving the plan, on behalf of a


                                           10
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 11 of 19




party whose interests are adverse to the interests of the plan, its participants, or its

beneficiaries. Defendants' handling of Plaintiff s claim for pension benefits falls

far short of these standards.



       36. Defendants improperly denied Plaintiffs request for ongoing payment

of his full pension benefits. Defendants repeatedly informed Plaintiff that he was

entitled to $1,571.97 in pension benefits. Plaintiff retired in reliance on that

calculation. It was Defendants' obligation to maintain accurate records

establishing Plaintiffs pension benefits, yet Defendants failed to do so and

eiToneously denied Plaintiffs claim when he asserted his right to continue

receiving the full benefits of $1,571.97 to which Defendants had informed Plaintiff

that he was entitled based on Defendants' own records. See 29 U.S.C.

§ 1059(a)(l) (An employer is required to "maintain records with respect to each of

his employees sufficient to determine the benefits due or which may become due to

such employees."); Sec'y of Labor v. Doyle, 675 F.3d 187, 202 (3d Cir. 2012)

("Rather, ERISA § 404(a) incorporates the fiduciary standards of trust law, of

which several are relevant here. In particular, a trustee has a duty to maintain

financial records[.]") (internal citations omitted).



       37. For all the reasons set forth above, the decision to deny Plaintiffs

claim was arbitrary, capricious, wrongful, unreasonable, irrational, incorrect,

contrary to the evidence, contrary to the terms of the Plan and contrary to law.

Defendants improperly denied this claim, as the evidence shows its denial decision

was not only incorrect but arbitrary and capricious. Furthermore, Defendants'

denial decision and actions heighten the level of skepticism with which a court

views a conflicted administrator's decision under Metropolitan Life Ins. Co. v.

Glenn, 554 U.S. 105 (2008). Defendants' denial of Plaintiff s claim was incorrect


                                            11
          Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 12 of 19




and improper, and an abuse of discretion based upon the evidence discussed

herein.




      38. Based upon all the evidence discussed above, Plaintiff has met the

burden of establishing that he is entitled to unpaid pension benefits under the Plan

in the amount of at least $7,347.60 plus interest and at least $1,571.97 per month

each month for June 2019 and thereafter.



      39. As a direct and proximate result of the denial of benefits, Plaintiff

incurred attorneys' fees to pursue this action, and is entitled to reimbursement of

these fees pursuant to 29 U.S.C. Section 1132(g)(l).



      40. A controversy now exists between the parties as to the quantity of

pension benefits Plaintiff is entitled to under the Plan. Plaintiff seeks a declaration

from this Court that Plaintiff is entitled to $1,571.97 in monthly pension benefits,

Plaintiff is entitled to benefits in the unpaid amount of at least $7,347.60,

calculated as of June 1, 2019, plus interest, and a payment of at least $1,571.97 per

month thereafter, beginning June 1, 2019. In the alternative, Plaintiff seeks a

remand to the claims administrator for a determination of Plaintiff s claim

consistent with the terms of the Plan and applicable case law.



                         SECOND CLAIM FOR RELIEF

            Breach of Fiduciary Duty and for Equitable Relief, Including Waiver,

Estoppel, Surcharge, and for Attorneys' Fees, Pre-Judgment Interest, under ERISA

                   Plan - 29 U.S.C. Sections 1132(a)(3)(B), (g)(l)
                              (Plaintiff against Praxair)




                                           12
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 13 of 19




      41. Plaintiff incorporates by reference each of the foregoing paragraphs of

this complaint, as though fully set forth herein.



      42. Plaintiff asserts this Second Claim seeking equitable relief to the

extent permissible by law. See, e.g., CIGNA Corp. v. Amara, 563 U.S. 421, 436-

445 (2011); N.Y. State Psychiatric Ass'n v. UnitedHealth Grp., 798 F.3d 125, 134

(2dCir.2015).



       43. ERISA Section 502(a)(3), 29 U.S.C. Section 1132(a)(3)(B) permits
plan participants or beneficiaries like Plaintiff to bring a civil action against a

fiduciary to obtain "other appropriate equitable relief," including the equitable

remedies of waiver, reformation, estoppel and "surcharge" (i.e., make-whole

relief), in order to redress the fiduciary's violations ofERISA or an ERISA plan.



       44. At all times relevant herein, a fiduciary relationship existed between

Plaintiff and Praxair. Praxair is an ERISA plan fiduciary. Praxair funded the

employee welfare benefit Plan and administered claims and benefits provided to

Praxair employees and their beneficiaries, including Plaintiff. Praxair has and at

all relevant times had the authority to grant or deny claims, including Plaintiffs

claim for pension benefits. Praxair also has the authority to determine eligibility

and, in doing so, acts as the Plan and claims administrator with respect to the Plan.



       45. Because Praxair exercises decision-making authority for claims filed

under the Plan, it acts as a fiduciary in the claims-handling process and in the

administration of the Plan. Thus, Praxair acted as an ERISA fiduciary in

connection with the Plan and Plaintiffs claim. See 29 U.S.C. § 1002(2 l)(A)(i),

(iii) ("a person is a fiduciary with respect to a plan to the extent (i) he exercises any


                                            13
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 14 of 19




discretionary authority or discretionary control respecting management of such

plan or exercises any authority or control respecting management or disposition of

its assets,... or (ill) he has any discretionary authority or discretionary

responsibility in the administration of such plan").



      46. Praxair owed Plaintiff and all Plan participants a duty to hire, train

and supervise its personnel to anticipate confusion over eligibility for Plan benefits

and coverage. See Kenseth v. Dean Health Plan, Inc., 610 F.3d 452, 471-72 (7th

Cir. 2010). Praxair had an obligation to have safety measures in place to guarantee

that pensioners were provided with accurate pension calculations and not to

negligently provide plan participants and beneficiaries with inaccurate information

which they knew or reasonably should have known plan participants and

beneficiaries would rely upon. Praxair breached its fiduciary duty to Plaintiff by

failing to maintain adequate records to accurately calculate Plaintiffs benefits. See

29 U.S.C. § 1059(a)(l) (An employer is required to "maintain records with respect

to each of his employees sufficient to determine the benefits due or which may

become due to such employees."); Sec'y of Labor v. Doyle, 675 F.3d 187, 202 (3d

Cir. 2012) ("Rather, ERISA § 404(a) incorporates the fiduciary standards oftmst

law, of which several are relevant here. In particular, a trustee has a duty to

maintain financial records[.]") (internal citations omitted).



       47. The Code of Federal Regulations establishes minimum requirements

for employee benefit plan procedures pertaining to claims for benefits for plan

fiduciaries such as Praxair to follow. 29 C.F.R. Section 2560.503-l(b)(2), (5)

requires a reasonable claim procedure to contain administrative processes and

safeguards designed to ensure and verify that benefit claim determinations are

made in accordance with plan documents. It was enacted to implement ERJSA's


                                           14
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 15 of 19




statutory declaration of policy, 29 U.S.C. Section 1001(a), that adequate disclosure

be made and safeguards be provided with respect to the administration of ERISA

plans because of the lack of knowledge ofERISA plan participants and

beneficiaries like Plaintiff. Praxair failed to construct a system to ensure that

coverage was properly in place and adequate records maintained. Doing so was

necessary to guarantee that Plan participants and beneficiaries would be provided

with accurate information when planning their affairs. This failure on Praxair's

part violated the requirement that safeguards be in place to ensure adequate

administration of the Plan and that benefit claim determinations be made in

accordance with the Plan documents. This ERISA violation constituted a breach of

Praxair's fiduciary duties owed to Plaintiff.



      48. ERISA plan participants and beneficiaries can assert a claim against

fiduciaries like Praxair for breach of fiduciary duty under 29 U.S.C. Section

1132(a)(3), and the available remedies to redress those breaches and ERISA

violations include equitable remedies like surcharge, estoppel, waiver and

reformation. See McCravy v. Metj'opolitan Life Ins. Co., 690 F.3d 176, 180 (4th

Cir. 2012) ("But with Amara, a striking development, the Supreme Court expanded

the relief and remedies available to plaintiffs asserting breach of fiduciary duty

under Section 1132(a)(3) and therefore seeking make-whole relief such as

equitable relief in the form of surcharge.") (internal brackets and quotes removed);

see also Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 962-63 (9th Cir.

2014); Silva v. Metro. Life Ins. Co., 762 F.3d 711, 724-25 (8th Cir. 2014); Kenseth

v. Dean Health Plan, Inc., 722 F.3d 869, 870, 892 (7th Cir. 2013).



       49. Praxair's breach of its fiduciary duties and other ERISA violations

described above proximately caused Plaintiff financial hardships in that they


                                           15
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 16 of 19




caused him to retire before he otherwise would have and to suffer the resulting loss

of pension benefits. As a result ofPraxair's actions, Plaintiff has already lost

$7,347.60 in pension benefits plus interest as of June 1, 2019. Furthermore,

Plaintiff continues to suffer ongoing damages for each month Praxair refuses to

pay him the full $1,571.97 per month in pension benefits promised to him.

Plaintiff is therefore entitled to compensatory damages and/or pension benefits of

these amounts under the equitable remedies of waiver, estoppel and surcharge,

among others.




      50. As a direct and proximate result ofPraxair's breach of its fiduciary

duties, Plaintiff has been forced to incur attorneys' fees to pursue this action, and is

entitled to reimbursement of those fees pursuant to 29 U.S.C. Section 1132(g)(l).



                               Waiver/Estoppel Remedy



      51. Praxair is estopped from and/or has waived its right to calculate

Plaintiffs pension benefits without including his time working for AE because of

Praxair's conduct repeatedly affirming that Plaintiffs time with AE would be

included in its calculations of his pension benefits.



       52. Based on the facts alleged above, Praxair intentionally, knowingly and

voluntarily relinquished its right under the Plan not to include Plaintiffs time

working for AE in its calculations because it repeatedly informed Plaintiff that it

would include his time working for AE in its calculations via statements

incorporating that time into its calculations. Furthermore, when it needed

experienced personnel, Praxair's predecessor in interest, Altair, deceived Plaintiff,

and others, by stating that Plaintiffs time with AE would be used when calculating


                                           16
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 17 of 19




Plaintiffs benefits under the Plan. Altair and Praxair knew of the Plan

requirements and knew or should have known that its calculations included time

working for AE. They knew and expected that employees such as Plaintiff would

rely on such statements to continue their employment and Plaintiff did in fact rely

on such statements. They still made affirmative statements and Praxair even paid

pension benefits at the levels that incorporate Plaintiffs time working for AE.

These deceptions by Defendants through Altair and Praxair constitute

extraordinary circumstances further affirming the need for a court to find that

Praxair is estopped and/or has waived its right to not include Plaintiffs time with

AE in its calculations of his pension benefits. Plaintiff, in turn, relied on those

statements when deciding to retire. If he had known that the numbers were in

error, he would have continued working so as to improve his pension benefits and

better prepare for his retirement. Praxair's conduct constitutes a voluntary

relinquishment of the right to insist that it only pay pension benefits for the time

Plaintiff worked for Altair and PDI.



       53. Giving effect to the waiver in this case does not expand the scope of

the ERISA Plan. Rather, it provides Plaintiff with an available benefit that he was

promised.




       54. Furthermore, Praxair is estopped from enforcing any purported right

under the Plan not to incorporate Plaintiffs time working for AE in its calculations

of Plaintiff s pension benefits.



       55. Plaintiff reasonably and detrimentally relied upon the representations

that he was entitled to monthly pension benefits of $1,571.97 by choosing to retire

when he could have continued working for PDI.


                                           17
        Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 18 of 19




      56. The misrepresentations and Plaintiffs reasonable reliance thereon

resulted in Plaintiffs injury.



                                   Surcharge Remedy



       57. Plaintiff is entitled to the equitable remedy of surcharge, i.e., to be

made whole as a result ofPraxair's breaching of its fiduciary duties to Plaintiff,

including compensatory damages for both actual harm caused by Praxair's breach

of fiduciary duties and the amount Praxair has been unjustly enriched.



       58. As to compensatory damages, a beneficiary can pursue the remedy

that will put the beneficiary in the position he or she would have attained but for

the fiduciary's breach. Had it not been for Praxair's breach, Plaintiff would have

obtained the pension benefits he is entitled to, namely the sum of at least $7,347.60

in owed pension benefits, calculated as of June 1, 2019, plus interest, and a

payment of at least $1,571.97 per month thereafter, beginning in June 2019.

Praxair breached its fiduciary duty by failing to maintain adequate records such

that it would provide accurate information to beneficiaries such as Plaintiff.



                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court grant the following relief

against Praxair:

       1. For all Plan benefits due and owing to Plaintiff, including the unpaid

              pension benefits of at least $7,347.60, calculated as of June 1, 2019,

              and at least $1,571.97 per month thereafter, beginning in June 1,

              2019;



                                           18
    Case 3:19-cv-01047-JCH Document 1 Filed 07/02/19 Page 19 of 19




  2. Alternatively, for equitable relief, including surcharge, waiver and

        estoppel;

  3. For costs and reasonable attorneys' fees pursuant to 29 U.S.C. Section

        1132(g);
  4. For pre-judgment and post-judgment interest on the principal sum,

        accruing from the date the obligations were incurred. See

        Blankenship v. Liberty Life Assurance Co. of Boston, 486 F.3d 620,

        627 (9th Cir. 2007) ("A district court may award prejudgment interest

        on an award ofERISA benefits at its discretion."); Drennan v.

        General Motors Corp., 977 F.2d 246, 253 (6th Cir. 1992); and

  5. For such other and further relief as this Court deems just and proper.



DATED: July 2,2019 PLAINTIFF


                                 By: A^^JS^
                                 By:
                                       David S. Rintoul
                                            Zeldes, Needle & Cooper, P.C.
                                            1000 Lafayette Blvd, 7th Fl.
                                            Bridgeport, CT 06604
                                            Tel: 203-333-9441
                                            Fax: 203-333-1489
                                            Email: drintoul@znclaw.com
                                            Juris No. 069695
                                 Attorney for Plaintiff Larry A. Arnold


                                McKENNON LAW GROUP PC


                                 By: Pro Hac Vice Motions to Be
                                  Filed
                                 ROBERT J. McKENNON
                                 NICHOLAS A. WEST
                                  Attorneys for Plaintiff Larry A. Arnold




                                       19
